Citation Nr: 1004158	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C. § 1151 for a neurological disability, to include 
burning mouth syndrome, due to VA surgery in September 2000.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C. § 1151 for depression secondary to a neurological 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.P., W.P.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from September 
1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office in Salt Lake City, 
Utah (RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2009, and a transcript of the hearing is of record.  
Additional VA and private treatment records were submitted at 
the hearing along with a written waiver of RO review.  See 
38 C.F.R. § 20.1304 (2009).

In July 2009, the Board sent this case for an Independent 
Medical Expert Opinion (IME); an IME opinion was subsequently 
added to the claims files and the Veteran was notified of the 
opinion by VA in a letter dated November 2, 2009 and given 60 
days in which to respond.  No additional medical evidence was 
received from the Veteran.


FINDINGS OF FACT

1.  The Veteran is not shown to have incurred a neurological 
disability, to include burning mouth syndrome, due to medical 
fault on the part of VA or as the result of an unforeseen 
event in connection with VA treatment or lack thereof.  

2.  The Veteran is not shown to have incurred depression 
secondary to a neurological disability due to medical fault 
on the part of VA or as the result of an unforeseen event in 
connection with VA treatment or lack thereof.
CONCLUSIONS OF LAW

1.  The requirements for the payment of compensation benefits 
pursuant to 38 U.S.C. § 1151 for a neurological disability, 
to include burning mouth syndrome, due to VA medical 
treatment in September 2000 have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2009).  

2.  The requirements for the payment of compensation benefits 
pursuant to 38 U.S.C. § 1151 for depression secondary to a 
neurological disability, to include burning mouth syndrome 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007).  The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
A letter was sent to the Veteran in September 2004, prior to 
adjudication, in which he was informed of the requirements to 
establish entitlement to benefits under 38 U.S.C.A. § 1151.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility for obtaining.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence has been 
received from the Veteran since this letter was sent.  

The Board notes that the Veteran was informed in January 2008 
about disability ratings and effective dates if either of his 
claims was to be granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant IME 
medical opinion was obtained in September 2009.  

The Board concludes that all available evidence that is 
pertinent to the claims  has been obtained.  Although the 
Veteran requested in July 2009 that a nexus opinion should 
be obtained only after he has been seen and evaluated "in 
person" by a physician, the Board finds that the November 
2009 IME opinion by an outside expert in the specific 
branch of medicine involved, who has reviewed the relevant 
material, is sufficient and that another examination is 
not needed.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his March 2009 travel board hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analyses of the Claims

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment.  

In addition, there would need to be evidence that the results 
of VA medical treatment were not reasonably foreseeable.  In 
the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth hereinabove.  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the Veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2009).  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In 
addition, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  

The Veteran has contended, including at his March 2009 
hearing, that compensation benefits are warranted for a 
neurological disability, to include burning mouth syndrome, 
and resulting depression caused by VA hospital treatment in 
September 2000.  

Before compensation benefits are granted under 38 U.S.C.A. 
§ 1151, there must be medical evidence of a current 
disability; evidence of incurrence or aggravation of such 
injury or disease as the result of careless or negligent VA 
hospitalization or treatment; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  

A determination must also be made under 38 U.S.C.A. § 1151 
whether a claimed disability was a reasonably foreseeable 
consequence of VA medical treatment.  

According to VA hospital records dated from July to October 
2000, the Veteran complained of a dry mouth with a burning 
tongue and a sour taste.  A small biopsy was taken of the 
lower lip.  It was noted that the Veteran tolerated the 
biopsy well.  The impression was dry mouth and burning 
tongue, rule out Sjogren.  The biopsy showed parakeratosis.  

An Emergency Care Note for October 2000 reveals complaints of 
continued burning and relentless tongue pain; the Veteran 
said that he was out of medications.  It was noted that he 
might have glossopharyngeal neuralgia.  

According to an Emergency Room report for May 2001, the 
Veteran complained of inside lower lip pain since his biopsy 
in September 2000.  It was noted that there was mild 
irritation of the lower lip consistent with application of 
topical ulcer medication.  The assessment was lip pain of 
unclear etiology.

The assessment in August 2001 was meralgia paresthetica and 
lower lip neuralgia.  It was noted in December 2001 that 
there appeared to be a significant psychological component to 
the Veteran's lip pain.

A July 2004 statement from C.P.G., D.D.S., reveals that the 
Veteran had a well-healed scar from the lip biopsy.  The 
physician reported that the burning sensation was consistent 
with a centrally located pain and not a peripheral cause of 
the pain; and that the only treatment for the symptom would 
be medications.

According to an August 2004 statement from B.B., M.D., the 
Veteran was seen with complaints of severe pain associated 
with the lip biopsy in September 2000.  It was Dr. B's 
opinion that, considering the complaints of pain following 
the biopsy, they might be related.  According to an August 
2004 statement from D.C.H., D.D.S., the Veteran's lip pain 
and the September 2000 biopsy are "somehow" related.

A VA treatment record dated April 1, 2005 reveals Axis I 
impressions of a pain disorder associated with both 
psychological factors and a general medical condition; and 
rule out major depression and somatization disorder.  A VA 
treatment record dated April 4, 2005 notes that there was a 
possible element of naturopathic pain, but that the extent of 
the disability that the Veteran was experiencing was out of 
proportion to the pain.  According to an Addendum later in 
April 2005, the etiology of the Veteran's lip pain was 
uncertain, with a possible psychiatric component.

According to a November 2006 medical report from UCI Medical 
Center, the Veteran had severe left V1 trigeminal neuropathic 
pain, not helped by medication.

According to a January 2007 statement from UCI Medical 
Center, in which it was noted that the Veteran's records had 
been reviewed, VA was negligent in taking a lip biopsy in 
2000 because the Veteran had no symptoms of Sjogren's 
Syndrome, which was the suspected disability when the biopsy 
was performed.  The opinion was not signed by a physician; 
however, it is noted that it was discussed with the attending 
physician, who agreed with the assessment.

A February 2007 VA treatment record contains the notation 
that the Veteran's persistent lower lip pain was originally 
caused by the biopsy that cut/damaged the nerve in the 
Veteran's lower lip.  According to a March 2007 statement 
from a VA physician, the Veteran's history suggested that his 
lip pain originated from the lip biopsy performed by VA in 
2000.

S.H.W., M.D., opined, in a May 2007 statement, that the 
Veteran's lip pain originated from the lip biopsy in 2000.

VA and private treatment records dated from June 2007 to 
December 2008 reveal continued treatment for lip pain, 
including the implantation of a peripheral nerve stimulator 
in the Veteran's chin.

A VA evaluation was conducted in October 2007, which included 
extensive review of the claims files.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). 

It was the examiner's opinion that VA treatment had only a 
temporal relationship to the symptoms of burning lip and that 
the lip pain was not caused by or the result of VA fault.  
The examiner noted that a superficial biopsy of the lower lip 
does not correlate with a six year history of chronic, 
debilitating, burning lower lip pain.  It was noted that 
there were other factors that might be exacerbating the pain, 
mainly the Veteran's psychiatric history.  

The Veteran testified at a personal hearing before the 
undersigned in March 2009 that he has had severe disability 
of the lower lip, with resulting depression, ever since the 
biopsy taken by VA in September 2000; and that the disability 
is a neurological problem.  The Veteran's wife and mother 
also testified in support of the claims.  Received in April 
2009 were medical excerpts on trauma involving trigeminal 
neuralgia.

According to an April 2009 statement from C.E., D.O., of 
Westside Medical, the Veteran has lip pain with secondary 
depression that has crippled him.  Dr. E did not know the 
etiology of the Veteran's lip disability.

An IME opinion was obtained in September 2009 from the 
Chairman/Program Director of the College of Dental Medicine, 
Department of Oral and Maxillofacial Surgery, of the Medical 
University of South Carolina.  According to this opinion, 
which was based on a review of the claims files, a biopsy of 
the minor salivary gland is standard practice and is commonly 
performed to assist in the diagnosis of Sjogren's Syndrome.  
The intraoral labial mucosa is a common site to perform this 
biopsy.  The terminal branches of the mental nerve, 
Trigeminal Nerve, are very superficial in the lower lip and 
it is very possible to injury them when performing surgery in 
this region.  Injury to this nerve is a standard risk of 
surgery in this region and does not represent malpractice.  

Based on his experience, the reviewing physician opined that 
the Veteran's complaints were exaggerated relative to his 
injury, as it would be extraordinarily unusual for an injury 
to the terminal branches of the mental nerve to cause these 
extreme symptoms.  Psychosocial problems could not be ruled 
out as a cause of the Veteran's complaints.  Consequently, it 
was the reviewer's opinion that the Veteran's lip injury is 
not the result of VA carelessness or negligence.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence, the Board finds the 
preponderance of the evidence is against the claim.  In 
particular, because the September 2009 IME opinion from the 
Chairman/Program Director of a College of Dental Medicine, 
was generated with the specific purpose to ascertain whether 
the Veteran had the claimed disorder; was accompanied by a 
comprehensive review of the claims folder; and was conducted 
by a specialist in the appropriate medical field, it is of 
more probative than the evidence in favor of the claim.

While there are a number of medical opinions on file noting a 
causal connection between the Veteran's lip pain and the VA 
biopsy in 2000, the finding of a causal connection is not 
sufficient for a grant under the provisions of 38 U.S.C. 
§ 1151.  Rather, as noted above, there would need to be 
either evidence of fault on the part of VA or evidence that 
the disability was unforeseen.  

There is only one opinion, the January 2007 opinion from UCI 
Medical Center, which finds that VA was negligent in causing 
the lip pain.  This opinion does not appear to be from a 
physician, although it is noted in the opinion that a 
physician agreed with the assessment.  Moreover, while it is 
noted in the January 2007 opinion that the Veteran's records 
were examined, it is unclear how much of the record was 
reviewed prior to the opinion.  

There are two opinions, in October 2007 and September 2009, 
against the claim by physicians who had reviewed the entire 
claims files.  Both opinions note that the type of biopsy 
which the Veteran underwent in September 2000 does not 
correlate to the severity of the Veteran's lip 
symptomatology.  The September 2009 expert opinion is from 
the Chairman/Program Director of the College of Dental 
Medicine at the University of South Carolina.  According to 
this opinion, the area of the biopsy involved a very 
superficial part of the lower lip and injury to the nerve 
involved is a standard risk of surgery in this region.  The 
opinion went on to note that it would be extraordinarily 
unusual for an injury to the terminal branches of the mental 
nerve to cause the extreme symptoms reported by the Veteran.  
It was opined that psychosocial problems could not be ruled 
out as a cause of the Veteran's complaints.  The opinion 
concluded, based on the above, that injury to this area would 
not represent carelessness or negligence on the part of VA.
Consequently, based on the evidence of record, the Board 
concludes that there is insufficient evidence of negligence, 
error in judgment or lack of skill in the treatment, or lack 
thereof, provided to the Veteran by VA during hospital 
treatment and surgery in September 2000.  

There is also no evidence of additional residual disability 
caused by an event that was not reasonably foreseeable.  In 
fact, as noted in the September 2009 opinion, damage to the 
area involved is a possible complication of this type of 
surgery.  

Despite the March 2009 hearing testimony from the Veteran and 
his family and the written statements by and on behalf of the 
Veteran in support of his claims, it is well established that 
a layperson without medical training, such as the Veteran, is 
not qualified to render medical opinions involving causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).  

The doctrine of reasonable doubt was considered by the Board; 
however, as the preponderance of the evidence is against the 
Veteran's claims of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a neurological disorder 
of the lip, to include burning mouth syndrome, with resultant 
depression, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
	
	(CONTINUED ON NEXT PAGE)









ORDER

The payment of VA compensation benefits for a neurological 
disability of the lip under the provisions of 38 U.S.C.A. 
§ 1151, due to VA treatment, is denied.  \

The payment of VA compensation benefits for depression under 
the provisions of 38 U.S.C.A. § 1151, due to VA treatment, is 
denied.  


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


